Whiteield, O. J.,
delivered the following opinion, favoring a dismissal of the appeal.
I express no opinion on the merits of this case, for the reason that I think the extent of our decree should be to merely dismiss the appeal. The decree of the court below, set out in the opinion in chief, 'is merely a provisional one, awarding the custody of the child to its mother until a set time, to wit, the January term, 1909, at which time all parties were to be present, and, presumably, the permanent custody awarded. The January term of the chancery court has long since passed. Owing to delay in getting the appeal before *421us such lapse of time has intervened between the date of the provisional decree and the hearing of the appeal from that decree that any decree we could now render would be purely nugatory. We can only deal with the case made by the record, with the precise decree appealed from. If w;e affirm that decree, what do we affirm? Simply that the court was right in awarding the custody until the January term; but that is an idle declaration, since that term has long since passed. Again, should we reverse, we would merely hold that the custody should not have been awarded until the January term; but that would be equally idle for the same reason, to wit, that that term has long since passed. The futility, therefore of any decree on the present state of the record arises out of the fact that the chancellor made an award of the custody only until a time now long passed. In 2 Cyc. p. 535, it is said: “Mere lapse of time might create this condition” — that is, a condition where an appellate court could only properly dismiss the appeal. And at page 533 it is said: “Hence it is not within the province of appellate courts to decide abstract or hypothetical questions, disconnected from the granting of actual relief, or from the determination of which no practical result can follow.”
My view is that the only proper form of decree we can now enter here is one dismissing the appeal, and leaving the learned •chancellor below to make such new award, temporary or permanent, of the custody of the child, as to him may seem wise^ •especially as this court does not now decide, in the opinion in ■chief, anything as to the permanent custody of the child. Practically it makes no difference whether the view taken by the majority prevails or the view I take prevails, since, if the ■appeal be dismissed, the appellee would equally have to surrender the custody of the child to its mother, subject to such further award of that custody as the chancellor may choose to make.
I write only because I think it is important that we should *422be careful to render, as a matter of practice, tbe proper decree in form, which is, as I have stated, in my view, merely one dismissing the appeal.